FILED
                           NOT FOR PUBLICATION                              DEC 22 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30371

              Plaintiff - Appellee,              D.C. No. 2:10-cr-00222-RAJ-1

  v.
                                                 MEMORANDUM *
CRAIG THOMAS CARR,

              Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Western District of Washington
                    Richard A. Jones, District Judge, Presiding

                          Submitted December 19, 2011 **

Before: GOODWIN, WALLACE, and McKEOWN, Circuit Judges.

       Craig T. Carr appeals from the sentence imposed following his guilty plea to

one count of sexual exploitation of a child in violation of 18 U.S.C. §§ 2251(c)(1)

and (c)(2)(A). We have jurisdiction under 28 U.S.C. § 1291. The matter is ripe for

review. See United States v. Rodriguez-Rodriguez, 441 F.3d 767, 771–72 (9th Cir.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2006); United States v. Williams, 356 F.3d 1045, 1051 (9th Cir. 2004). We dismiss

the appeal.

      Whether a defendant has waived the right to appeal is a question of law

reviewed de novo. United States v. Watson, 582 F.3d 974, 981 (9th Cir. 2009). In

his plea agreement, Carr waived “to the full extent of the law” “[a]ny right . . . to

appeal the sentence” so long as the custodial sentence was “within or below the

Sentencing Guidelines range.” This waiver was effective as to the terms of

supervised release1 even if Carr failed to foresee that those terms may have

included plethysmograph testing.2

      Carr argues that the waiver is inapplicable because the sentence was

unconstitutional in light of the district court’s failure to consult a psychologist or

plethysmography expert before issuing it and to adequately justify the

plethysmograph testing requirement on the record. We disagree. We need not




      1
             See Watson, 582 F.3d at 986 (stating that a waiver of “‘any aspect of
the sentence’ unambiguously encompassed supervised release terms.”).
      2
             United States v. Johnson, 67 F.3d 200, 203 (9th Cir. 1995); United
States v. Pacheco-Navarette, 432 F.3d 967, 971 (9th Cir. 2005); see also Watson,
582 F.3d at 986.

                                            2
decide whether justification of plethysmograph testing is constitutionally required 3

because the district court gave sufficient on-the-record consideration to the

available alternatives4 and to “whether the testing is sufficiently likely to yield

useful results ‘given the defendant’s specific characteristics,’” 5 despite the fact that

it did not consult a psychologist or plethysmography expert in so doing.6

      DISMISSED.




      3
             United States v. Weber, 451 F.3d 552, 563 n.14 (9th Cir. 2006);
United States v. Williams, 356 F.3d 1045, 1053 n.9 (9th Cir. 2004); United States
v. T.M., 330 F.3d 1235, 1241 n.6 (9th Cir. 2003); see also United States v. Rudd,
No.10-50254, __ F.3d __, 2011 WL 5865897, at *4–5 (9th Cir. Nov. 23, 2011).
      4
            See Weber, 451 F.3d at 568; see also United States v. Kennedy, 643
F.3d 1251, 1259 (9th Cir. 2011).
      5
            United States v. Cope, 527 F.3d 944, 954 (9th Cir. 2008); see also
Weber, 451 F.3d at 567, 569.
      6
             See Weber, 451 F.3d at 569.

                                            3